 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RICHARD A. EVANS,                                  No. 1:19-cv-00226-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14   S. SHERMAN, et al.,                                MOTION FOR PRELIMINARY
                                                        INJUNCTION
15                      Defendants.
                                                        (Doc. No. 28)
16

17

18          Plaintiff Richard Evans is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 10, 2020, plaintiff filed a motion requesting that he be transferred to San

22   Quentin State Prison because he is allegedly having difficulties accessing the law library

23   resources at the California Substance Abuse Treatment Facility in Corcoran where he is currently

24   incarcerated and, according to plaintiff, San Quentin State Prison has a law office and no law

25   library limitations. (Doc. No. 28.) On February 13, 2020, the assigned magistrate judge issued

26   finding and recommendations recommending that plaintiff’s motion, which the magistrate judge

27   construed as a motion for a preliminary injunction, be denied because plaintiff “does not have a

28   constitutional right to be incarcerated at a particular correctional facility (or to be transferred from
                                                        1
 1   one facility to another).” (Doc. No. 31 at 2.) The pending findings and recommendations were

 2   served on plaintiff and contained notice that any objections thereto were to be filed within

 3   fourteen (14) days from the date of service. (Id. at 3.) On February 27, 2020, plaintiff filed

 4   timely objections to the pending findings and recommendations. (Doc. No. 35.)

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

 6   conducted a de novo review of the case. Having carefully reviewed the entire file, including

 7   plaintiff’s objections, the undersigned concludes that the findings and recommendations are

 8   supported by the record and proper analysis.

 9          In his objections to the pending findings and recommendations, plaintiff merely reiterates

10   the arguments presented in his motion. (Doc. No. 35.) Accordingly, plaintiff’s objections

11   provide no basis upon which to reject the pending findings and recommendations.

12          Accordingly:

13          1.      The findings and recommendations issued on February 13, 2020 (Doc. No. 31) are

14                  adopted in full; and

15          2.      Plaintiff’s motion for a preliminary injunction (Doc. No. 28) is denied.

16   IT IS SO ORDERED.
17
        Dated:     April 3, 2020
18                                                        UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                      2
